BURCH, J.
(concurring specially). I concur in reversing the judgment. It seems to- me, however, that there is one issue decisive of the case, and that it is unnecessary to decide any other. The city of Watertown is seeking to- have the bondb described in Judge MISER’S opinion declared valid. For convenience I shall refer to them as revenue bonds. Respondents do not claim that these bonds are of a character mentioned in section 6413, Rev. Code 1919, or that there is any statutory authority for issuing' them. It is respondents’ contention that they may be issued without express authority in the Constitution or the statutes of the state. They rely upon implied power. In their brief they say “the respondents’ position is that the City of Watertown having -been expressly given the power to own, operate and maintain the electric plant thereby possesses the power'to do such things as are necessary and reasonably pertinent to the operation and maintenance of such plant.” They contend that a municipality given an express power has implied power to dlo those things necessary to the exercise of such express power. To meet this contention it seems to me unnecessary to consider whether or not the bonds constitute an indebtedness against the municipality. The case of City of Bowling Green v. Kirby, 220 Ky. 839, 295 S. W. 1004, involved a very different situation. In that case the bonds sought to be issued were issued under statutory authority. But such bonds with other indebtedness against the city of Bowling Green exceeded the statutory limitation prescribed by the Constitution of Kentucky, and *347the question there was, Did such bonds create an indebtedness within the meaning of the Constitution limiting municipal indebtedness? That question is not involved in this case. The indebtedness here is well within the constitutional limitation. The case is not remotely in point on implied power. The discussion concerning the bonds as an indebtedness against the city seems to be for the purpose of classifying these revenue bonds and bringing them within the provisions of section 6413, Rev. Code 1919, and subsequent sections, governing their issuance. I do not think they can be so classified. That section authorizes the city to borrow money on the credit of the corporation and to1 issue its negotiable bondis therefor.
The argument that, if such bonds are a debt of the city, they are necessarily issued “on the credit of the corporation,” is far from convincing to my mind. But, if the conclusion is sound, the reasoning is unfinished, for nothing is said as to their negotiability. Their negotiability is not so obvious as to need no mention. I do not believe the revenue bonds here sought to be issued are negotiable. Section 6413 does not authorize any borrowing of money except “on the credit of the corporation” nor the issuance of any bonds, except “negotiable bonds.” To say that these bonds are within the terms and contemplation of section 6413 is to say that, if the procedure for issuing bonds authorized by that section is followed, the bonds will be valid. Respondents do not claim any authority under the section, and I see no reason why we should not take them at their word and decide the case on their theory, namely, that they have no power unless implied.
On this theory we must answer the question, is the power to issue these bonds implied as a necessary incident to the express power conferred upon cities to own, operate, and maintain lighting plants? To answer this question, the first thought in the process of reasoning is, Is it necessary to borrow money in order to successfully own, operate, and maintain the plant? If it is, then there ought to be power to do so. But, having reached this point, we find the Legislature has expressly conferred the power. There is no room for the implied power. The field is already covered by express provisions. No attempt has been made to use the express power to borrow money conferred by section 6413, and it does not appear that there is any compelling necessity for another.
*348Respondents argue that section 6413 is a grant of power and does not prohibit other powers. Conceded, but that does not help the matter. It is elementary that cities have only such powers as are granted to them. If to exercise the granted power some incidental power not expressly conferred is imperative, the grant may be broadened by construction to include the incident. Strictly speaking, it is the grant of power that is implied rather than the power itself. In Ruling Case Raw, vol. 19, p. 768, § 75, speaking of implied powers, it is said: “Any fair and reasonable doubt concerning the existence of the power or any ambiguity in the statute upon which the assertion of the power rests, is to be resolved against the corporation and the power denied” — citing a large number of cases.
It may be that the city could more conveniently handle its plant if it were not restricted to one method of borrowing money. But if we hold for this reason that there is an implied power to-issue these revenue bonds, then it logically follows that there is an implied power to raise money by 'any method known to business where more convenient. To so hold would be unwarranted! legislation on the part of this court. As a practical convenience, but • not as a necessity, it may be that the city should have as free a hand in managing a lighting plant as is given to private corporations. If so, the Legislature must be addressed, not this court. I am satisfied there is no legal authority for the issuance of the revenue bonds involved in this case, and therefore concur in reversing the judgment of the lower court.